FILED
                             NOT FOR PUBLICATION                             JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YINGLIN XU,                                      No. 10-73224

               Petitioner,                       Agency No. A097-358-524

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Yinglin Xu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Singh v. Holder, 638 F.3d 1264, 1268-69 (9th Cir. 2011), and we deny

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Xu’s submission of a fraudulent employment termination letter, see id. at

1272, the discrepancies between Xu’s testimony and nonimmigrant visa

application regarding his educational and employment background, see Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and Xu’s inconsistent testimony

regarding his surveillance by authorities, see Li v. Ashcroft, 378 F.3d 959, 964 (9th

Cir. 2004). The agency reasonably rejected Xu’s explanations. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of credible

testimony, Xu’s asylum and withholding of removal claims fail. See Farah, 348

F.3d at 1156.

      Because Xu’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any other evidence that shows it is more likely

than not he would be tortured if returned to China, his CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-73224